          Case 4:20-cv-00198-KGB Document 22 Filed 09/13/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

TIMOTHY SAMUELSN
on behalf of NORRIS D. SAMUELSON, JR.,                                              PLAINTIFF

v.                             Case No. 4:20-cv-00198-KGB

SOCIAL SECURITY ADMINISTRATION                                                    DEFENDANT

                                         JUDGMENT
        Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that this case is dismissed with prejudice. The Court affirms the decision that Norris D.

Samuelson, Jr., was not disabled within the meaning of the Social Security Act, and the request

for relief is denied.

        So adjudged this 13th day of September, 2021.




                                                    ________________________
                                                    Kristine G. Baker
                                                    United States District Judge
